DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katsuta et al. (US 2022/0115424).
In regard to claims 1, 18 and 20 Katsuta et al. teach a display device (element 126), comprising: a power supply component and a display panel, wherein the power supply component is configured to supply power to the display panel (fig. 1B a power supply is inherent), and the display panel comprises a display substrate (fig. 1B), and a fingerprint identification module disposed on a side of the display substrate, a fingerprint identification module (paragraph 27), comprising: a pixel sensing circuit, the pixel sensing circuit comprising a driver transistor, a reset transistor, a switch transistor and a photodiode (fig. 4), wherein a first electrode of the reset transistor and a first electrode of the photodiode are both connected to a gate of the driver transistor (fig. 4, bottom transistor of Mrst and photodiode 30 connected to gate of Msf), and a first electrode of the switch transistor is connected to a first electrode of the driver transistor (fig. 4, Mrd connected to Msf); the fingerprint identification module further comprising a base substrate (element 5), a first conductive layer disposed on a side of the base substrate, and a second conductive layer disposed on a side, distal from the base substrate, of the first conductive layer (fig. 6, elements 30S. photodiodes contain first and second conductive layers), wherein the first conductive layer comprises: a first signal line, extending along a first direction and connected to a gate of the reset transistor (fig. 4, GLrst. The entire device is connected together); and a second signal line, extending along the first direction and connected to a gate of the switch transistor (fig. 6 SLsf), wherein the second signal line and the first signal line are spaced apart along a second direction, the second direction intersecting with the first direction (fig. 6, SLsf and SLrst are both in the y direction and separatred in the x direction); and the second conductive layer comprises: a first conductive portion, wherein the first conductive portion is configured to form the first electrode of the photodiode, an orthographic projection of the first conductive portion on the base substrate does not overlap with an orthographic projection of the first signal line on the base substrate and an orthographic projection of the second signal line on the base substrate, and the orthographic projection of the first conductive portion on the base substrate is between the orthographic projection of the first signal line on the base substrate and the orthographic projection of the second signal line on the base substrate (fig. 6, the photodiodes 30S don’t overlap with the signal lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta et al. in view of Wickboldt (US 11017200).
In regard to claim 19, Katsuta et al. teach all the elements of claim 19 except a base, wherein the fingerprint identification module is disposed on a side of the base; a filter module, disposed on a side, distal from the base, of the fingerprint identification module; and a collimating layer, disposed on a side, distal from the base, of the filter module; wherein the display substrate is disposed on a side, distal from the base, of the collimating layer.
Wickboldt teaches a base (element 250), wherein the fingerprint identification module is disposed on a side of the base (element 254); a filter module, disposed on a side, distal from the base, of the fingerprint identification module (element 240); and a collimating layer, disposed on a side, distal from the base, of the filter module (element 220); wherein the display substrate is disposed on a side, distal from the base, of the collimating layer (fig. 1, display above fingerprint sensor).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Katsuta et al. with the filter and collimator of Wickboldt. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Katsuta et al. with the filter and collimator of Wickboldt because it would prevent stray light detection and improve detection accuracy.
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the layers and signal lines of claim 2 in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623